Case: 09-50934     Document: 00511139453          Page: 1    Date Filed: 06/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 11, 2010
                                     No. 09-50934
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SALVADOR VIRAMONTES-RODRIGUEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1891-1


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Salvador Viramontes-Rodriguez (Viramontes) pleaded guilty to illegal
reentry into the United States following deportation. See 8 U.S.C. § 1326(a).
Viramontes maintains that his 30-month sentence, which was below the
properly calculated guidelines range, is substantively unreasonable.
        Viramontes’s assertion that his sentence is unreasonable is conclusory and
unsupported by legal analysis. An appellate court is not required to search the
record to find the legal basis for an issue. United States. v. Brace, 145 F.3d 247,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50934    Document: 00511139453 Page: 2        Date Filed: 06/11/2010
                                 No. 09-50934

255 (5th Cir. 1998) (en banc). Because Viramontes is represented by counsel on
appeal, his brief is not entitled to liberal construction. See Beasley v. McCotter,
798 F.2d 116, 118 (5th Cir. 1986). Issues must be briefed to be preserved. F ED.
R. A PP. P. 28(a)(9). Consequently, given that Viramontes’s only issue for appeal
has not been preserved, we do not consider it. Moreover, nothing in the briefs
or the record gives us any reason to believe that the below guideline sentence is
unreasonable.
      AFFIRMED.




                                        2